UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MAY 31, 2012 ý QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ☐ TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51707 PANEX RESOURCES INC. (Exact name of registrant as specified in its charter) Incorporated in the State of Nevada (State or other jurisdiction of incorporation or organization) 00-0000000 (I.R.S. Employer Identification No.) Coresco AG, Level 3, Gotthardstrasse 20, 6304 Zug, Switzerland (Address of principal executive offices) +41 7887 96966 (Issuer’s telephone number) - (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ýYes☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ýYes☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Larger accelerated filer ☐Accelerated filer☐Non-accelerated filer ☐Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ýYes☐ No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 13, 2012 Common Stock – $0.001 par value Page - 1 INDEX PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS 3 BALANCE SHEETS 3 STATEMENTS OF OPERATIONS 4 STATEMENTS OF CASH FLOWS 5 STATEMENTS OF STOCKHOLDER’S EQUITY (DEFICIENCY) 6 NOTES TO FINANCIAL STATEMENTS 7 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION[ 12 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4 – CONTROLS AND PROCEDURES 15 PART II – OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 15 ITEM 1A – RISK FACTORS 15 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3 – DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4 – MINING SAFETY DISCLOSURES 16 ITEM 5 – OTHER INFORMATION 16 ITEM 6 – EXHIBITS 17 SIGNATURES 18 Page - 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS BALANCE SHEETS PANEX RESOURCES INC. (An exploration stage enterprise) As at As at Balance Sheets May 31 August 31 2012 (Unaudited) (Expressed in U.S. Dollars) $ $ ASSETS Current assets Cash Total current assets Totalassets (all current) LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIENCY) Current liabilities Accounts payable and accrued expenses Accounts payable and accrued expenses – related parties (Note 4(b)) Accrued liabilities, other - Loans and borrowings - Total current liabilities Stockholders’ Equity (Deficiency) Common stock Authorized: 500,000,000 (2010: 500,000,000) common shares with par value of $0.001 each Issued and outstanding: 103,261,507 (2011: 79,349,908) common shares Additional paid-in capital Donated capital Accumulated deficit during the exploration stage Stockholder’ equity (deficiency) Total liabilities and stockholders’ equity (deficiency) The accompanying notes are an integral part of these financial statements. Page - 3 STATEMENTS OF OPERATIONS PANEX RESOURCES INC. Cumulative For the For the For the For the (An exploration stage enterprise) May 28, 2004 Three Months Three Months Nine Months Nine Months Statements of Operations (inception) Ended Ended Ended Ended to May 31 May 31 May 31 May 31 May 31 (Unaudited) (Expressed in U.S. Dollars) $ Operating Expenses Donated rent - Donated services - General and administrative Foreign currency transaction loss (gain) Mineral property and exploration costs - Management fees - Professional fees Travel costs - Write-off deferred acquisition cost - Provision against Minanca loan - Other income (expense) Interest income and other Interest expense Loss on sale of investment - Gain on sale of mineral property right - Net Loss Net Loss Per Share – Basic and Diluted * * * Weighted Average Shares Outstanding * Amount is less than $0.01 per share The accompanying notes are an integral part of these financial statements. Page - 4 STATEMENTS OF CASH FLOWS PANEX RESOURCES INC. Cumulative For the For the (An exploration stage enterprise) May 28, 2004 Nine Months Nine Months Statements of Cash Flows (inception) Ended Ended to May 31 May 31 May 31 (Unaudited) (Expressed in U.S. Dollars) $ $ $ Cash Flows From Operating Activities Net loss Adjustments to reconcile net loss to cash used in operating activities Foreign currency transaction loss (gain) Gain on sale of mineral property rights - - Loss on sale of investment - - Gain on extinguishment of debt - Donated services and expenses Expenses paid by issue of common stock - - Write-off deferred acquisition costs - - Provision against Minanca loan - - Change in operating assets and liabilities Increase in accounts payable and accrued liabilities Increase (decrease) in amounts due to related parties Net Cash Used in Operating Activities Cash Flows From Investing Activities Cash received from sale of investment - - Cash received from sale of mineral property rights - - Deferred acquisition costs - - Loan advances - - Repayment of loan advance - - Net Cash Used in Investing Activities - - Cash Flows From Financing Activities Loan from related parties - - Loan repaid to related parties - - Loan from (repaid to) unrelated third parties Deposits received for common shares to be issued - - Common shares issued for cash - Net Cash Provided by Financing Activities Effect of Exchange Rates on Cash Increase (decrease) in Cash Cash at Beginning of Period - Cash at End of Period The accompanying notes are an integral part of these financial statements. Page - 5 STATEMENTS OF STOCKHOLDER’S EQUITY (DEFICIENCY) PANEX RESOURCES INC. (An exploration stage enterprise) Statements of Stockholder’s Equity (Deficiency) and Comprehensive Income (Loss) May 28, 2004 (inception) to May 31, 2012 (Expressed in U.S. Dollars) Common Stock Shares Amount # $ Additional paid-in capital $ Donated Capital $ Accumulated (deficit) during exploration stage $ Total stockholders' equity (deficiency) $ Balances, May 28, 2004 (Date of inception) Common stock issued for services to president - - Return and cancellation of shares - - - Net loss Balances, August 31, 2004 - Common stock issued for cash - - Return and cancellation of shares - - - Donated rent - Donated services - Net loss Balances, August 31, 2005 Common stock issued for cash - - Donated rent - Donated services - Net loss Balances, August 31, 2006 Common stock issued for cash Net loss Balances, August 31, 2007 Net loss Balances, August 31, 2008 Common stock issued for cash Common stock issued for settlement of debt Shares to be issued - - Net loss Balances, August 31, 2009 Common stock issued for cash received in December 2008 - - Common stock issued for settlement of debt - - Net loss Balances, August 31, 2010 Common stock issued for settlement of accounts payable, accrued liabilities and debt (Notes 6 and 7) - - Donated services (Note 4 (a)) - Net loss Balances, August 31, 2011 Donated services (Note 4 (a)) - Issuance of common stock for settlement of debt and accounts payable in February 2012 (Note 3) - - Common stock issued for cash at $0.08 per share (Note 3) - - Common stock issued for settlement of debt and accounts payable in March 2012 (Note 3) - - Net loss Balances, May 31, 2012 The accompanying notes are an integral part of these financial statements. Page - 6 NOTES TO FINANCIAL STATEMENTS 1. Organization, Nature of Business, Going Concern and Management’s Plans Panex Resources Inc. (‘Panex” or the “Company”) was incorporated in the State of Nevada on May 28, 2004. The Company is considered to be an Exploration Stage Company. The Company’s principal business is the acquisition and exploration of mineral resources. Going concern and management’s plans: The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.Since its inception on May 28, 2004, the Company has not generated revenue and has incurred net losses.The Company incurred a net loss of $583,360 for the nine months ended May 31, 2012, and a deficit accumulated during the exploration stage of $13,126,773 for the period May 28, 2004 (inception) through May 31, 2012.Accordingly, it has not generated cash flow from operations and has primarily relied upon advances from shareholders and proceeds from equity financings to fund its operations.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The Company has no mineral property interests as of the date of this report.Certain mineral property interests are presently being considered, however it is too early to determine whether they may be considered appropriate for acquisition. As of May 31, 2012, the Company had cash of $274,234. During the next 12 months, management’s objective is to recapitalize Panex, continue to raise new capital and to seek new investment opportunities in the mineral sector.Management believes that its worldwide industry contacts will make it possible to identify and assess new projects for acquisition purposes. Panex is seeking a viable business opportunity through acquisition, merger or other suitable business combination method, with a focus on undervalued mineral properties for eventual acquisition.Panex intends to concentrate its acquisition efforts on mineral properties or mineral exploration businesses that management believes to be undervalued or that management believes may realize a substantial benefit from being publicly owned.Panex will continue to identify and assess undervalued mineral properties when capital raisings are completed.A small number of mineral properties are presently being reviewed, but it is too early to say whether they may be considered appropriate for acquisition.The Company is in the process of raising new capital up to a maximum of $2,400,000 whereby Panex is offering up to 30,000,000 shares of common stock on a self-underwritten basis.At the date of this report a total of $978,989 has been raised under this offering.A Prospectus on Form 424B4 was filed on February 17, 2012 and June 18, 2012 with the Securities and Exchange Commission. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts or classification of liabilities that may result from the possible inability of the Company to continue as a going concern. 2. Summary of Significant Accounting Policies a. Basis of Preparation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States.The Company’s fiscal year-end is August 31.Certain reclassifications to the 2011 balance sheet have been made to conform with 2012 presentation, none of which had any effect on cash flows from operating, investing and financing activities or total assets, total liabilities and stockholders’ equity (deficiency). b. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Page - 7 2.Summary of Significant Accounting Policies (Continued) c. Basic and Diluted Net Income (Loss) Per Share Basic earnings per share (EPS) calculations are computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period.Diluted EPS gives effect to all dilutive potential common shares outstanding during the period.Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive.There were no potential dilutive securities outstanding at May 31, 2012 or May 31, 2011. d. Cash Cash includes deposits in banks, which are unrestricted as to withdrawal or use. e. Mineral Property and Exploration Costs The Company has been in the exploration stage since its formation on May 28, 2004 and has not realized any revenues from its planned operations.It has been primarily engaged in the acquisition and exploration of mining properties.Mineral property acquisition and exploration costs are expensed as incurred.When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs incurred to develop such property are capitalized.Such costs will be amortized using the units-of-production method over the estimated life of the probable reserve.If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. f. Deferred Acquisition Costs The Company capitalizes deposits paid during the acquisition of equity interests as deferred acquisition costs.Deferred acquisition costs are recorded at cost and are included in the purchase price of the equity interest once the acquisition has been consummated. g. Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date in the principal or most advantageous market. The Company uses a fair value hierarchy that has three levels of inputs, both observable and unobservable, with use of the lowest possible level of input to determine fair value. Level 1 - quoted prices (unadjusted) in active markets for identical assets or liabilities; Level 2 - observable inputs other than Level 1, quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, and model-derived prices whose inputs are observable or whose significant value drivers are observable; and Level 3 - assets and liabilities whose significant value drivers are unobservable. As of May 31, 2012, the Company did not have any assets or liabilities that were measured at fair value on a recurring or non-recurring basis. Observable inputs are based on market data obtained from independent sources, while unobservable inputs are based on the Company’s market assumptions. Unobservable inputs require significant management judgment or estimation.In some cases, the inputs used to measure an asset or liability may fall into different levels of the fair value hierarchy.In those instances, the fair value measurement is required to be classified using the lowest level of input that is significant to the fair value measurement. Such determination requires significant management judgment. Page - 8 2.Summary of Significant Accounting Policies (Continued) Financial instruments, which include cash, accounts payable, and loans and borrowings, were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments.The fair value of amounts due to related parties are not practical to estimate, due to the related party nature of the underlying transactions.The financial risk to the Company’s operations arises from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. h. Income Taxes The Company recognizes deferred tax assets and liabilities for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their tax bases, as well as net operating losses. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets or liabilities of a change in tax rates is recognized in the period in which the tax change occurs.A valuation allowance is provided to reduce the deferred tax assets to a level, that more likely than not, will be realized. Management does not believe that the Company has any unrecognized tax positions. The Company’s policy is to recognize interest and penalties accrued on any unrecognized tax benefits as a component of income tax expense. i. Foreign Currency Translation and Transactions The Company’s functional and reporting currency is the United States dollar.Monetary assets and liabilities denominated in foreign currencies are translated into the United States dollar using the exchange rate prevailing at the balance sheet date.Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. j. Concentration of Credit Risk The Company’s financial instruments that are exposed to concentration of credit risk consist of cash.The Company’s cash is in demand deposit accounts placed with federally insured financial institutions in Canada. k. Interim Financial Statements In the opinion of management, the accompanying unaudited condensed financial statements contain all adjustments which include only normal recurring adjustments, necessary to present fairly the Company’s financial position, results of operations and cash flows for the periods shown. The results of operations for such periods are not necessarily indicative of the results expected for a full year or for any future period. The unaudited financial statements should be read in conjunction with the Company’s audited financial statements and footnotes thereto for the year ended August 31, 2011, which are included in the Company’s Annual Report on Form 10-K. l. Recent Accounting Pronouncements The Company continually assesses any new accounting pronouncements to determine their applicability.Where it is determined that a new accounting pronouncement affects the Company’s financial reporting, the Company undertakes a study to determine the consequence of the change to its financial statements and assures that there are proper controls in place to ascertain that the Company’s financials properly reflect the change.A variety of proposed or otherwise potential accounting standards are currently under study by standard-setting organizations and various regulatory agencies. Because of the tentative and preliminary nature of these proposed standards, the Company has not determined whether implementation of such proposed standards would be material to the Company’s financial statements.New pronouncements assessed by the Company recently are discussed below: Page - 9 2.Summary of Significant Accounting Policies (Continued) In June 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-05, Comprehensive Income (Topic 220) – Presentation of Comprehensive Income (“ASU 2011-05”).ASU 2011-05 requires entities to present net income and other comprehensive income in either a single continuous statement or in two separate, but consecutive, statements of net income and other comprehensive income. ASU 2011-05 is effective for fiscal years and interim periods within those years, beginning after December 15, 2011 (the interim period ending November 30, 2012 for the Company).The Company does not expect the adoption of ASU 2011-05 to have a material impact on its results of operations, financial condition, or cash flows. 3. Deferred Acquisition Costs and Loan Advances and Financing Activities Deferred Acquisition Costs and Loan Advances: On June 15, 2006, the Company entered into an agreement with Emco Corporation (“Emco”) whereby the Company was granted an option to acquire 80% of the issued and outstanding shares of Minanca, which owns mineral exploration property in Ecuador (the “Property”), for an aggregate purchase price of $30,400,000 comprised of 10 million restricted common shares of the Company at an issue price of $3 per common share and a cash payment of $400,000.Under the terms of the acquisition agreement and pursuant to settlement of the acquisition, the Company was obligated to pay loan advances of $7,000,000. As of May 31, 2012, the loan advances equalled $6,100,000.Minanca is to undertake to grant a mortgage of all its assets to the Company as security against the loan advances noted above.Repayment of the loan advances rank in priority ahead of any dividend or distribution payments to shareholders of Minanca. On December 9, 2007, the Company entered into an agreement with Emco to cancel the acquisition by Panex of an 80% interest in Minanca. As a consequence, neither party has any further rights or obligations to each other, except that Minanca remains indebted to Panex for an amount of $6,100,000 which it had agreed to repay as follows: i. payment of US$250,000 to Panex by close of business on December 14, 2007; ii. payment of US$1,750,000 to Panex within 21 days of the execution of the agreement; and iii. payment of the remainder of the loan balance in accordance with the provisions of the June 2006 agreement (which provided for loan repayment from cash surpluses from the sale of mineral products) or as otherwise agreed between the parties. Through, and, subsequent to, May 31, 2012, no repayments have been made.The loan was fully reserved for in the financial statements during the year ended August 31, 2007, however management continues to seek recovery of all or part of the loan. On June 16, 2006, the Company paid $400,000 as per the terms of the agreement and provided a loan advance of $100,000 to Minanca.Prior to August 31, 2007, the Company had recorded the $400,000 as deferred acquisition costs pending the final settlement of the agreement, however this amount was expensed to the income statement during the year ended August 31, 2007. Financing Activities: On February 24, 2012, the Company entered into debt settlement agreements with creditors and related parties in consideration for the issuance of the Company’s common stock, par value $0.001, at a per share price of $0.02 per share.As a result, the Company extinguished certain liabilities as further set forth in the debt settlement agreements as follows: - Ross Doyle, a related party for $ 39,551, for a total of 1,977,553 shares at a price of $0.02 per share. - Werte AG, a creditor, for $80,000, for a total of 4,000,000 shares at a price of $0.02 per share. - Lars Pearl, a creditor, for $50,000, for a total of 2,500,000 shares at a price of $0.02 per share. During March 2012, the Company entered into debt settlement agreements with creditors in consideration for the issuance of the Company’s common stock, par value $0.001, at a per share price of $0.08 per share.As a result, the Company extinguished certain liabilities as further set forth in the debt settlement agreements as follows: - Dr Georg Schnura, a creditor, for $175,758, for a total of 2,196,971 shares at a price of $0.08 per share. - Victor Dario, a creditor, for $80,000, for a total of 1,000,000 shares at a price of $0.08 per share. During the period ended May 31, 2012, the Company received cash of $978,989 from a private placement of 12,237,075 shares of common stock at $0.08 per share. Page - 10 4. Related Party Transactions a. During the three and nine months ended May 31, 2012, the Company recognized a total of $Nil and $30,260 respectively for donated services provided by the president of the Company ($15,683 for prior reporting period). b. The Company incurred nil management fees during the three and nine months ended May 31, 2012 (prior periods: $Nil and $24,502, respectively) for services provided by the president of the Company.As of May 31, 2012, the Company has an accrued liability of $10,860 for management fees and travel expenses due to this related party. c. Included in professional fees during the three and nine months ended May 31, 2012 is $22,386 and $64,772 respectively (prior periods $Nil) paid to the Chief Financial Officer (CFO) for consulting, administration and fund raising activities.An amount of $39,551 (included expense reimbursements paid on behalf of the Company) was settled for the issuance of 1,977,553 shares of commons stock (Note 3). d. In August 2007, the Company received loan proceeds totalling $105,068 from companies in which the president/chief executive officer is a director and shareholder.Interest is charged at 8% simple interest, the loan is unsecured and has no stated maturity date.In May 2008 $67,193 was repaid including accrued interest.On December 20, 2010, principal of $46,892 and accrued interest of $15,751 was assigned to an unrelated third party (Note 5). e. Included in professional fees during the three and nine months ended May 31, 2012, $20,254 and $45,838 in consulting fees were recognized for services performed by Coresco AG (prior periods $Nil).The President and CFO exert significant influence over this company.The fees are in relation to work performed for fund raising, corporate office and management activities.As of May 31, 2012, the Company has an accrued liability of $63,960 due to this related party. 5. Loans and Borrowings In March and July 2007, the Company received loan proceeds of $240,000 and $500,000 respectively from an unrelated third party.These loans were unsecured bearing interest at 8% per annum, with no fixed repayment date, but the understanding with the lender is that the loans will be repaid from the proceeds of future equity financings and/or the repayment of amounts lent to Minanca.On December 20, 2010, principal of $46,892 and interest of $15,751 was assigned to this third party (Note 4d).In December 2010, $267,072 of this loan as well as $200,310 of accrued interest on this loan was settled by the issue of 9,347,640 shares.During the period ending May 31, 2012 this loan was settled in full for $560,000, resulting in a gain on extinguishment of $10,426, which is included within interest income and other for the three and nine months ended May 31, 2012. In January 2011, the Company received loan proceeds of $50,000, from an unrelated third party. This loan is unsecured, has no stated interest rate.This amount was settled for issuance of 2,500,000 shares of commons stock in February 2012 (Note 3). Page - 11 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION THE FOLLOWING PRESENTATION OF MANAGEMENT’S DISCUSSION AND ANALYSIS OF PANEX RESOURCES INC. SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND OTHER FINANCIAL INFORMATION INCLUDED HEREIN. Uncertainties Relating To Forward-Looking Statements This Form 10-Q Quarterly Report for the nine month period ended May 31, 2012 contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.These forward-looking statements involve risks and uncertainties, including statements regarding Panex Resources Incorporated capital needs, business strategy and expectations.Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue”, the negative of such terms or other comparable terminology.Actual events or results may differ materially.In evaluating these statements, you should consider various factors, including the risks outlined from time to time, in other reports Panex files with the Securities and Exchange Commission. The information constitutes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.The forward-looking statements in this Form 10-Q Quarterly Report for the nine month period ended May 31, 2012, are subject to risks and uncertainties that could cause actual results to differ materially from the results expressed in or implied by the statements contained in this report.As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives requires the exercise of judgment.To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and accordingly, no opinion is expressed on the achievability of those forward-looking statements.No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate. All forward-looking statements are made as of the date of filing of this Form 10-Q and Panex disclaims any obligation to publicly update these statements, or disclose any difference between its actual results and those reflected in these statements. Panex may, from time to time, make oral forward-looking statements.Panex strongly advises that the above paragraphs and the risk factors described in this Quarterly Report and in Panex’s other documents filed with the United States Securities and Exchange Commission should be read for a description of certain factors that could cause the actual results of Panex to materially differ from those in the oral forward-looking statements.Panex disclaims any intention or obligation to update or revise any oral or written forward-looking statements whether as a result of new information, future events or otherwise. Background Panex Resources Inc. (“Panex” or the “Company”) is a Nevada corporation that was incorporated on May 28, 2004. The Company conducts principal and technical activities from Coresco AG, Level 3, Gotthardstrasse 20, 6304 Zug, Switzerland.The telephone number is (+41)417110281.These offices are provided to the Company on a month-to-month basis.The Company believes these offices are adequate for the business requirements during the next 12 months.The Company does not own any real property.Panex maintains its statutory registered agent’s office at 1859 Whitney Mesa Drive, Henderson, Nevada, 89014. Panex is an exploration stage company engaged in the acquisition and exploration of mineral properties.The Company’s plan of operations is to conduct mineral exploration activities on mineral properties in order to assess whether these claims possess commercially exploitable mineral deposits.Panex’s exploration program will be designed to explore for commercially viable deposits of base and precious minerals, such as gold, silver, lead, barium, mercury, copper, and zinc minerals. On June 15, 2006, Panex entered into an agreement with Emco Corporation (“Emco”) to acquire an 80% interest in Minanca Minera Nanguipa, Compañía Anónima (“Minanca”), subject to certain conditions.Minanca owns certain mineral exploration property, including plant and equipment, in Ecuador, South America (the “Ecuador Property”).However, on December 9, 2007 Panex entered into an agreement with Emco to cancel the previously executed acquisition agreement, as the Company concluded that it was not in its best interests to settle the acquisition. Page - 12 Panex has an authorized capital of 500,000,000 shares of common stock with a par value of $0.001 per share with 103,261,507 shares of common stock currently issued and outstanding.On August 30, 2010, the authorized capital was increased from 75,000,000 shares of common stock to 500,000,000 shares of common stock. Panex has not been involved in any bankruptcy, receivership or similar proceedings.There have been no material reclassifications, mergers, consolidations or purchases or sales of a significant amount of assets not in the ordinary course of Panex’s business. Currently, Panex has not obtained an employer identification number for the purpose of registering to do business in the United States.Panex does not currently conduct any business in the United States nor employ any staff in the United States and is therefore not required by law to obtain an employer identification number at this time.Panex will take immediate steps to obtain an employer identification number if it becomes necessary to do so at any time in the future. Plan of Operation During the next 12 months, management’s objective is to recapitalize Panex, continue to raise new capital and to seek new investment opportunities in the mineral sector.As is evident from the “Background” section above and previous SEC filings, Panex has in the past successfully negotiated agreements enabling it to earn an interest in a number of different mineral properties.Consequently, management believes that its worldwide industry contacts will make it possible to identify and assess new projects for acquisition purposes. Panex is seeking a viable business opportunity through acquisition, merger or other suitable business combination method, with a focus on undervalued mineral properties for eventual acquisition.Panex intends to concentrate its acquisition efforts on mineral properties or mineral exploration businesses that management believes to be undervalued or that management believes may realize a substantial benefit from being publicly owned. Panex will continue to identify and assess undervalued mineral properties when capital raisings are completed.A small number of mineral properties are presently being reviewed, but it is too early to say whether they may be considered appropriate for acquisition.The Company is in the process of raising new capital up to a maximum of $2,400,000 whereby Panex is offering up to 30,000,000 shares of common stock on a self-underwritten basis.At the date of this report a total of $978,989 has been raised under this offering.A Prospectus on Form 424B4 was filed on February 17, 2012 and June 18, 2012 with the Securities and Exchange Commission. The offering price is $0.08 per share and the maximum amount to be raised is $2,400,000.Panex intends to offer up to a maximum of 30,000,000 shares through its president and sole director to investors, outside the United States.There will be no underwriter or broker/dealer involved in the transaction and there will be no commissions paid to any individuals from the proceeds of this sale.Klaus Eckhof, the president and sole director of Panex, intends to sell the shares directly.The intended methods of communication include, without limitations, telephone and personal contact. Results of Operations Panex has generated no operating revenues since its inception on May 28, 2004 through May 31, 2012. For the three and nine month periods ended May 31, 2012, Panex had net interest expense of $(10,362) and $11,191 [the 2012 period includes a gain on the extinguishment of debt of $10,426] respectively, compared to $10,320 and $39,110 for the three and nine month periods ended May 31, 2011.Total expenses for the three and nine months ended May 31, 2012 were $284,608 and $583,360, respectively, compared to $65,390 and $232,561 for the three and nine months ended May 31, 2011.Expenses were higher in the nine month period ended May 31, 2012 than the nine month period ended May 31, 2011 due to renewed activities to recapitalize the Company and seek new investment opportunities. Liquidity and Capital Resources The financial statements have been prepared assuming that we will continue as a going concern.Since inception in May 2004, the Company has not generated revenue and has incurred net losses.The Company has a working capital deficit of $146,942 at May 31, 2012, incurred net losses of $583,360 and $232,561 for the nine months ended May 31, 2012 and 2011 respectively, and has a deficit accumulated during the exploration stage of $13,126,773 for the period from May 28, 2004 (inception) through May 31, 2012. Accordingly, the Company has not generated cash flows from operations and have primarily relied upon loans from related and unrelated parties and equity financing to fund operations.These conditions (as indicated in the 2011 audit report of our Independent Registered Public Accounting Firm) raise substantial doubt about the Company’s ability to continue as a going concern. Page - 13 During the nine months ended May 31, 2012, Panex used cash of $162,168 in operating activities compared to $55,684 in the nine months ended May 31, 2011.The proceeds from the capital raised during the period has been used in part to repay liabilities incurred by the Company.The Company intends to conserve cash reserves to the greatest extent possible and use the cash for investment opportunities.As previously noted, Panex is not generating revenues and accordingly has not generated any significant cash flow from operations.Panex is uncertain as to when it will produce cash flows from operations that are required to meet operating and capital requirements and will require significant funding from external sources to continue its operations. During the nine months ended May 31, 2012, $560,000 was repaid in loans.During the period ended May 31, 2011 $50,000 in loans was received and no cash was used to repay any debt.On February 24, 2012 financial liabilities were converted to common stock via the entry into debt settlement agreements with creditors and related parties in consideration for the issue of the Company’s common stock, par value $0.001, at a per share price of $0.02 per share, with the result that the Company will no longer be indebted as further set forth in the settlement agreements as follows: - Ross Doyle, a related party for $ 39,551 USD, for a total of 1,977,553 shares at a price of $0.02 per share. - Werte AG, a creditor, for $ 80,000 USD, for a total of 4,000,000 shares at a price of $0.02 per share. - Lars Pearl, a creditor, for $ 50,000 USD, for a total of 2,500,000 shares at a price of $0.02 per share. During March 2012, the Company entered into debt settlement agreements with creditors in consideration for the issuance of the Company’s common stock, par value $0.001, at a per share price of $0.08 per share.As a result, the Company will no longer be indebted as further set forth in the debt settlement agreements as follows: - Dr Georg Schnura, a creditor, for $175,758, for a total of 2,196,971 shares at a price of $0.08 per share. - Victor Dario, a creditor, for $80,000, for a total of 1,000,000 shares at a price of $0.08 per share. During the period ended May 31, 2012, the Company received cash of $978,989 from a private placement of 12,237,075 shares of common stock at $0.08 per share. Contingencies and Commitments Panex has no contingencies or long-term commitments. While Panex has raised capital to meet its working capital and financing needs in the past, additional financing is required in order to fully complete its plan of operation and launch its business operations.Panex is seeking financing in the form of equity in order to provide the necessary working capital.Panex currently has no commitments for financing.There are no assurances Panex will be completely successful in raising the funds required. Off-Balance Sheet Arrangements Panex has no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on Panex’s financial condition, changes in financial condition, revenue or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors, nor did Panex have any non-consolidated, special-purpose entities during this quarter. Recent Accounting Pronouncements The Company continually assesses any new accounting pronouncements to determine their applicability.Where it is determined that a new accounting pronouncement affects the Company’s financial reporting, the Company undertakes a study to determine the consequence of the change to its financial statements and assures that there are proper controls in place to ascertain that the Company’s financials properly reflect the change.A variety of proposed or otherwise potential accounting standards are currently under study by standard-setting organizations and various regulatory agencies. Because of the tentative and preliminary nature of these proposed standards, the Company has not determined whether implementation of such proposed standards would be material to the Company’s financial statements.New pronouncements assessed by the Company recently are discussed below: Page - 14 In June 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-05, Comprehensive Income (Topic 220) – Presentation of Comprehensive Income (“ASU 2011-05”).ASU 2011-05 requires entities to present net income and other comprehensive income in either a single continuous statement or in two separate, but consecutive, statements of net income and other comprehensive income. ASU 2011-05 is effective for fiscal years and interim periods within those years, beginning after December 15, 2011 (March 1, 2012 for the Company).The Company does not expect the adoption of ASU 2011-05 to have a material impact on its results of operations, financial condition, or cash flows. ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Panex is a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and is not required to provide the information required under this item. ITEM 4 – CONTROLS AND PROCEDURES Disclosure Controls and Procedures Klaus Eckhof, Panex’s Chief Executive Officer and Ross Doyle, Panex’s Chief Financial Officer, have evaluated the effectiveness of Panex’s disclosure controls and procedures (as such term is defined in Rules 13a-15 and 15d-15 under the Securities Exchange Act of 1934 (the “Exchange Act”) as of the end of the period covered by this quarterly report (the “Evaluation Date”).Based on such evaluation, Mr Eckhof and Mr Doyle have concluded that, as of the Evaluation Date, Panex’s disclosure controls and procedures are not effective in alerting Panex on a timely basis to material information required to be included in its reports filed or submitted under the Exchange Act, for the reasons listed in Item 9A of the Company’s Form 10-K filing for the year ended August 31, 2011. While management strives to segregate duties as much as practicable, there is an insufficient volume of transactions at this point in time to justify additional full time staff. Management believes that this is typical in most exploration stage companies. Panex may not be able to fully remediate the material weakness until we commence mining operations at which time management expects to employ more staff. Management will continue to monitor and address the costs and benefits of additional staffing. Changes in Internal Controls over Financial Reporting During the fiscal quarter covered by this report, there were no changes in Panex’s internal controls over financial reporting that have materially affected, or are reasonably likely to materially affect, Panex’s internal control over financial reporting. PART II – OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS Panex is not a party to any pending legal proceedings and, to the best of Panex’s knowledge, none of Panex’s assets are the subject of any pending legal proceedings. ITEM 1A – RISK FACTORS Panex is a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and is not required to provide the information required under this item. ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS During the quarter of the fiscal year covered by this report, (i) Panex did not modify the instruments defining the rights of its shareholders, (ii) no rights of any shareholders were limited or qualified by any other class of securities, and (iii) Panex did sell the following unregistered equity securities: Page - 15 March 28, 2012 – 3,196,971 Shares For Debt Offering During March 2012, the Company entered into debt settlement agreements with creditors in consideration for the issuance of the Company’s common stock, par value $0.001, at a per share price of $0.08 per share.As a result, the Company will no longer be indebted as further set forth in the debt settlement agreements as follows: - Dr Georg Schnura, a creditor, for $175,758, for a total of 2,196,971 shares at a price of $0.08 per share. - Victor Dario, a creditor, for $80,000, for a total of 1,000,000 shares at a price of $0.08 per share. February 24, 2012 - 8,477,553 Shares For Debt Offering On February 24, 2012, the board of directors approved the settlement of debt for shares at a settlement price of $0.02 per restricted share.Panex settled $169,551 in debt in this closing, and on February 24, 2012 issued an aggregate 8,477,553 restricted shares of common stock to three non-US creditors outside the United States. The share certificates for this common stock were issued during this quarter ended May 31, 2012. Also, on July 13, 2012, the Securities and Exchange Commission declared Panex’s Form S-1 Registration Statement effective, file number 333-172375, permitting Panex to offer up to 30,000,000 shares of common stock at $0.08 per share. The offering is being conducted on a best efforts basis and there is no underwriter involved in this public offering. As of July 15, 2012, Panex has received and accepted 22 subscription agreements and received an aggregate $978,989 in proceeds from those subscriptions and issued 12,237,075 shares of common stock. Panex intends on applying the proceeds to ongoing operations, paying accounts payable, paying for offering expenses, assessing and evaluating possible new mineral project opportunities, and, subject to acquiring any such new projects, funding the exploration on such projects. The offering period for the public offering expires on December 12, 2012. ITEM 3 – DEFAULTS UPON SENIOR SECURITIES During the quarter of the fiscal year covered by this report, no material default has occurred with respect to any indebtedness of Panex.Also, during this quarter, no material arrearage in the payment of dividends has occurred. ITEM 4 – MINING SAFETY DISCLOSURES There are no current mining activities at the date of this report. ITEM 5 – OTHER INFORMATION During the quarter of the fiscal year covered by this report, Panex reported all information that was required to be disclosed in a report on Form 8-K. Page - 16 ITEM 6 – EXHIBITS (a) Index to and Description of Exhibits All Exhibits required to be filed with the Form 10-Q are included in this quarterly report or incorporated by reference to Panex’s previous filings with the SEC which can be found in their entirety at the SEC website at www.sec.gov under SEC File Number 000-51707 and SEC File Number 333-130264. Exhibit Description Status Articles of Incorporation of Panex Resources Inc. filed as an Exhibit to Panex’s Form SB-2 (Registration Statement) filed on December 12, 2005 and incorporated herein by reference. Filed By-Laws of Panex Resources Inc. filed as an Exhibit to Panex’s Form SB-2 (Registration Statement) filed on December 12, 2005 and incorporated herein by reference. Filed Certificate of Amendment of Panex Resources Inc., filed as an Exhibit to Panex’s Form 8-K (Current Report) filed on September 30, 2010 and incorporated herein by reference. Filed Management Agreement dated April 19, 2006 between Panex Resources Inc. and Reg Gillard, filed as Exhibit 10.2 to Panex’s Form 8-K (Current Report) filed on May 10, 2006 and incorporated herein by reference. Filed Letter of Understanding dated May 6, 2006 among Panex Resources Inc., Goldplata Corporation Limited, Goldplata Resources Inc, and Goldplata Resources, Sucursal-Columbia, filed as an Exhibit to Panex’s Form 8-K (Current Report) filed on May 25, 2006 and incorporated herein by reference. Filed Letter Agreement dated June 15, 2006 between Panex Resources Inc. and Emco Corporation, filed as an Exhibit to Panex’s Form 8-K (Current Report) filed on June 29, 2006 and incorporated herein by reference. Filed Share Sale Agreement dated July 10, 2006, between Panex Resources Inc. and Emco Corporation Inc. S.A., filed as an Exhibit to Panex’s Form 8-K (Current Report) filed on July 17, 2006, and incorporated herein by reference. Filed Heads of Agreement dated July 26, 2007 among Panex Resources Inc., Goldplata Resources Peru S.A.C., Goldplata Resources Inc., Goldplata Resources Sucursal-Colombia, Goldplata Corporation Limited, and Goldplata Mining International Corporation, filed as an Exhibit to Panex’s Form 10-K (Annual Report) filed on July 28, 2009 and incorporated herein by reference. Filed Letter Agreement dated December 6, 2007 among Panex Resources Inc., Emco Corporation Inc. S.A. and Minanca Minera Nanguipa, Compania Anonima, filed as an Exhibit to Panex’s Form 10-K (Annual Report) filed on July 28, 2009 and incorporated herein by reference. Filed Deed dated January 11, 2008 among Panex Resources Inc., Windy Knob Resources Limited, Goldplata Mining International Corporation, Goldplata Resources Inc., and Goldplata Resources Sucursal-Colombia, filed as an Exhibit to Panex’s Form 10-K (Annual Report) filed on July 28, 2009 and incorporated herein by reference. Filed Financial Code of Ethics filed as an Exhibit to Panex’s Form SB-2 (Registration Statement) filed on December 12, 2005 and incorporated herein by reference. Filed Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 from chief executive officer. Included Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 from chief financial officer. Included 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Included Disclosure Committee Charter, filed as an Exhibit to Panex’s Form 10-K (Annual Report) filed on July 28, 2009 and incorporated herein by reference. Filed 101 * Financial statements from the quarterly reports on Form 10-Q of Panex Resources Inc. for the quarter ended May 31, 2012 and beyond are formatted in XBRL:(ii) the Balance Sheets, (ii) the Statements of Operations; (iii) the Statements of Cash Flows, and (iv) the Statements of Stockholders’ Equity (Deficit). Included * In accordance with Rule 406T of Regulation S-T, the XBRL (“eXtensible Business Reporting Language”) related information is furnished and not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, and otherwise is not subject to liability under these sections. Page - 17 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, Panex Resources Inc. has caused this report to be signed on its behalf by the undersigned duly authorized person. PANEX RESOURCES INC. /s/ Klaus Eckhof Name: Klaus Eckhof Title: President and CEO Principal Executive Officer July 13, 2012 /s/ Ross Doyle Name: Ross Doyle Title: CFO Principal Financial Officer July 13, 2012 Page - 18 PANEX RESOURCES INC. CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 CERTIFICATION I, Klaus Eckhof, certify that: 1. I have reviewed this quarterly report on Form 10-Q for the quarter ended May 31, 2012 of Panex Resources Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4.The registrant’s other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (d) Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and 5.The registrant’s other certifying officer(s) and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. /s/ Klaus Eckhof Klaus Eckhof Chief Executive Officer July 13, 2012 Page - 19 PANEX RESOURCES INC. CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 CERTIFICATION I, Ross Doyle, certify that: 1. I have reviewed this quarterly report on Form 10-Q for the quarter ended May 31, 2012 of Panex Resources Inc.; 2.Based on my knowledge, this quarterly report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4.The registrant’s other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (d) Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and 5.The registrant’s other certifying officer(s) and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. /s/ Ross Doyle Ross Doyle Chief Financial Officer July 13, 2012 Page - 20 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Panex Resources Inc. (the “Company”) on Form 10-Q for the period ended May 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Klaus Eckhof, President, Chief Executive Officer of the Company and sole member of the Board of Directors, certify, pursuant to s.906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material aspects, the financial condition and result of operations of the Company. /s/ Klaus Eckhof Klaus Eckhof Chief Executive Officer July 13, 2012 Page - 21 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Panex Resources Inc. (the “Company”) on Form 10-Q for the period ended May 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Ross Doyle, Chief Financial Officer, Treasurer, and Corporate Secretary of the Company, certify, pursuant to s.906 of the Sarbanes-Oxley Act of 2002, that: 1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material aspects, the financial condition and result of operations of the Company. /s/ Ross Doyle Ross Doyle Chief Financial Officer July 13, 2012 Page - 22
